In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00149-CV
                 ___________________________

  MATTHEW MURRAY AND COCA-COLA REFRESHMENTS USA, INC.,
              Appellants and Cross-Appellees

                                 V.

STEPHEN WATSON AND LYNNDORA RANSOM, INDIVIDUALLY, AND ON
   BEHALF OF DESMOND JONES, DECEASED, Appellees and Cross-
                        Appellants




              On Appeal from the 352nd District Court
                      Tarrant County, Texas
                  Trial Court No. 352-290806-17


             Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

        On May 10, 2019, and May 24, 2019, we notified cross-appellants Stephen

Watson and Lynndora Ransom, Individually, and on Behalf of Desmond Jones,

Deceased, in accordance with rule of appellate procedure 42.3(c), that we would

dismiss the cross-appeal unless the $205 filing fee was paid See Tex. R. App. P.

42.3(c), 44.3. Cross-appellants have not done so. See Tex. R. App. P. 5, 12.1(b).

        Because cross-appellants have not complied with a procedural requirement and

the Texas Supreme Court’s order of August 28, 2015,1 we dismiss the cross-appeal of

Stephen Watson and Lynndora Ransom, Individually, and on Behalf of Desmond

Jones, Deceased. See Tex. R. App. P. 42.3(c), 43.2(f).

        Cross-appellants must pay all costs of the cross-appeal. See Tex. R. App. P.

43.4.

                                                         Per Curiam

Delivered: June 6, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
        1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2